Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                  Nov 14 2014, 6:18 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

CASEY J. LINDEMAN                                  GREGORY F. ZOELLER
Lindeman Law, LLC                                  Attorney General of Indiana
Huntingburg, Indiana
                                                   MICHAEL GENE WORDEN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RYAN K. HENSLEY,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 19A04-1403-CR-113
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE DUBOIS SUPERIOR COURT
                         The Honorable Mark R. McConnell, Judge
                             Cause No. 19D01-1106-FD-333


                                       November 14, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
         Ryan K. Hensley appeals the amount of credit for time served assessed by the Dubois

Superior Court in its order to revoke probation. Finding no error in the trial court’s denial of

the additional credit time sought by Hensley, we affirm.

                             FACTS AND PROCEDURAL HISTORY

         In 2011, the State charged Hensley with Class D felony theft,1 and he entered a guilty

plea pursuant to an agreement that provided the charge would be amended to Class A

misdemeanor conversion.2 In accordance with the terms of the plea agreement, the trial court

sentenced Hensley to one year at the Dubois County Security Center, suspended the sentence

to supervised probation, and noted Hensley had credit for 72 actual days served.

         In March 2012, the State petitioned to revoke Hensley’s probation on the ground he

had committed an offense in Vanderburgh County. He was served with the petition while he

was in jail in Vanderburgh County. The Dubois Superior Court held a revocation hearing on

November 13, 2013, at which Hensley admitted the violation and the court revoked his

probation. The trial court imposed a sanction of 365 days in the Dubois County Security

Center, ordered the sentence for the probation violation to be served consecutive to the

sentence for the Vanderburgh County offense, and credited Hensley with 72 actual days

served.

         During the process of preparing the probation-revocation appeal, Hensley’s counsel

came to believe the Dubois Superior Court had inaccurately calculated Hensley’s credit time.


1
    Ind. Code § 35-43-4-2.
2
    Ind. Code § 35-43-4-3.

                                               2
Counsel petitioned for a stay of Hensley’s appeal and a remand to the trial court, and we

granted that motion, dismissing Hensley’s appeal without prejudice and remanding for the

trial court to address Hensley’s allegation that the court erred in calculating his credit time.

       Hensley filed a Motion to Amend Credit Time that alleged Hensley was due fifteen

additional days of credit for time he served between October 29, 2013, when his pre-trial

confinement ended in Vanderburgh County, and November 13, 2013, when his probation

revocation hearing was held in Dubois County. The trial court denied Hensley’s motion for

additional credit time in an order that provided the following:

              The matter came before the Court on Defendant’s Motion to Amend
       Credit Time filed on February 7, 2014. The Court having reviewed said
       Motion finds as follows:
              1.      The Defendant, Ryan K. Hensley seeks additional credit time
       from 10/30/13 to 11/13/13 toward his sentence in the above-captioned cause.
              2.      The Abstract of Judgment from Vanderburgh County in Cause
       No. 82C01-1203-FB-00298 shows that Defendant was sentenced in
       Vanderburgh County on 10/30/13. He was sentenced to a 6 year executed
       sentence at the Indiana Department of Corrections. He was given credit for
       time served of 608 actual days. This left him with 974 days to serve assuming
       he received 608 days of good time credit.
              3.      The Chronological Case Summary in the Dubois County Case,
       Cause No. 19D01-1106-FD-333, shows that Defendant was not even in Dubois
       County for most of the period for which he seeks credit. He was booked in to
       the Dubois County Security Center on 11/11/13 and was sentenced in the
       revocation matter on 11/13/13 to 221 days. Furthermore, this sentence was to
       be served consecutive to the Vanderburgh County case, 82C01-1203-FB-
       00298. Thus Defendant’s 221 day sentence in the Dubois County matter
       would not begin until the Vanderburgh County sentence was complete. The
       Vanderburgh County sentence would not be complete, according to the
       Abstract, until March 1, 2015, (assuming good time credit and no time cuts).
       Therefore, Defendant is not entitled to any credit time in the Dubois County
       matter for the period from 10/30/13 to 11/13/13. That time should be applied
       toward his Vanderburgh County sentence.
              Based upon the foregoing Defendant’s Motion to Amend Credit Time is
       hereby denied.
                                             3
(App. at 24-25.)

                             DISCUSSION AND DECISION

       To the extent a sentencing decision is not mandated by statute, we will reverse a trial

court’s decision only for an abuse of discretion. James v. State, 872 N.E.2d 669, 671 (Ind.

Ct. App. 2007). An abuse of discretion will be found if the trial court’s decision is against

the logic and effect of the facts and circumstances before it. Felder v. State, 870 N.E.2d 554,

560 (Ind. Ct. App. 2007).

       Hensley argues he has not received the credit time to which he was entitled because

there were uncredited days from October 30, 2013, to November 13, 2013 – between his

sentencing in Vanderburgh County and his probation revocation hearing in Dubois County.

We disagree.

       Indiana Code § 35-50-6-3 provides that a defendant earns credit time for each day he

or she is confined while awaiting trial or sentencing. However, where a defendant is

awaiting trial or sentencing on more than one offense and consecutive sentencing is imposed,

“credit time is deducted from the aggregate total of the consecutive sentences, not from an

individual sentence.” State v. Lotaki, 4 N.E.3d 656, 657 (Ind. 2014).

       While Lotaki was serving a seventeen-year sentence imposed in 2005, he battered a

prison employee in 2010. Id. After convicting Lotaki of battery, the trial court imposed a

three-year sentence and ordered it served consecutive to the 2005 sentence. Id. However,

the trial court then awarded Lotaki 471 days of credit for time served between the charge and


                                              4
the sentencing, plus 471 days of Class I credit time, against the battery sentence. Id. Our

Indiana Supreme Court held that award of credit time against a consecutive sentence “was

error” and explained:

          [T]he time Lotaki spent incarcerated awaiting trial on the battery charge was
          time he was serving the 2005 sentence, and he received credit for that time
          against the 2005 sentence. To award credit for this time against the battery
          sentence rather than against the aggregate of the consecutive sentences would
          result in more credit to which he was entitled and would effectively enable him
          to serve part of the consecutive sentences concurrently.

Id.

          Hensley’s probation revocation sanction was ordered served consecutive to his six-

year sentence in the Vanderburgh County case, which he was to begin serving on

“10/30/2013.” (App. at 23.) Thus, the dates for which Hensley requests credit, between

October 30, 2013, and November 11, 2013, were days that Hensley was serving his sentence

for his conviction in Vanderburgh County. As a result, he is not entitled to any additional

credit time against his sentence in the present case from October 30 until November 11. See

Lotaki, 4 N.E.3d at 657.

          Because Hensley has not demonstrated an abuse of the trial court’s discretion, we

affirm.

          Affirmed.

VAIDIK, C.J., and FRIEDLANDER, J., concur.




                                                5